United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.O., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1713
Issued: May 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JURISDICTION
On June 10, 2009 appellant, through his attorney, filed a timely appeal from the merit
decisions of the Office of Workers’ Compensation Programs dated June 12 and November 19,
2008 and May 29, 2009 denying appellant’s claim for compensation. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.1
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
injury in the performance of duty on April 4, 2008.
On appeal, appellant’s attorney contends that the evidence in this case is firmly
supportive of appellant’s claim that a causally related large extruded fragmented/herniated disc at
level L5-S1 currently disables him from his work.

1

In its May 29, 2009 decision, the Office cites to legal precedent with regard to the evaluation of appellant’s
claim under the clear evidence of error standard. However, it is clear from the analysis conducted by the claim’s
examiner, that he conducted a merit review of appellant’s claim.

FACTUAL HISTORY
On May 6, 2008 appellant, then a 50-year-old food service worker leader, filed a
traumatic injury claim alleging that, on April 4, 2008, while performing repetitive
bending/squatting to place dessert on a food tray near the bottom of a cart, he heard and felt a
snapping sound and experienced pain in his lower back. He listed the nature of his injury as left
paracentral disc extrusion at L5-S1.
By letter dated May 9, 2008, the Office asked that appellant submit further information.
Appellant submitted notes and Dr. Michael Krastins, a Board-certified internist, that were
cosigned by Dr. John Purcell, a Board-certified dermatologist. In an April 8, 2008 progress note,
Dr. Krastins noted that appellant was sorting meal trays for the employing establishment when
his back pain increased. He noted that the incident occurred “last Friday” and that appellant
treated himself with rest, Motrin, antispasm medication and heating packs, but that this was not
working. Dr. Krastins indicated that considering appellant’s history, appellant’s back pain may
be secondary to degenerative joint disease. He noted that, while appellant’s pain had previously
been controlled with ibuprofen, he gave him stronger medication and a note for leave from work.
In an April 11, 2008 report, Dr. Krastins noted that appellant was being treated for left-sided
sciatica/muscloskeletal back pain with physical therapy, rest and medication. In an April 15,
2008 report, he noted that appellant had a past medical history of chronic left lower back pain at
the time he presented symptoms of increased lower back pain after an incident that occurred “last
Friday.”
In a magnetic resonance imaging (MRI) scan of the lumbar spine conducted on April 21,
2008, Dr. Jae-Ryun, a radiologist, found left paracentral disc extrusion displacing the left S1
nerve roots and mild central canal stenosis.
In a May 6, 2008 duty status report, Dr. T. Seaman, a Board-certified family practitioner,
indicated that appellant was not able to work. When asked to describe how the injury occurred,
he stated that appellant was placing food in a cart when he felt a pop and developed low back
pain.
In a May 28, 2008 report, Dr. Valmore Pelletier, a Board-certified neurosurgeon, noted
appellant’s history and discussed the April 4, 2008 incident, noting that, while working in the
kitchen and repetitively bending and squatting, appellant heard a crack in his back. Appellant
noted that the pain initially only lasted three to four minutes but that when he tried to get out of
bed on the following Monday morning, he had severe and incapacitating pain. Dr. Pelletier
noted, “At this point in time it appears from a historical standpoint that the injury of repetitive
bending was a competent producing cause of what sounds like [an] acute extruded fragment
dis[c].” He opined that appellant was disabled with a substantial loss of motor function in the
left leg and that he needed a laminectomy and discectomy.
By decision dated June 12, 2008, the Office denied appellant’s claim for the reason that
the evidence did not establish that factors of his employment caused or contributed to his
claimed injury.
By letter dated August 26, 2008, appellant requested reconsideration.

2

In an operative report by Dr. Pelletier dated June 16, 2008, she noted that she performed
a hemalaminectomy (left L5-S1) and an excision of extruded fragment disc on appellant.
In an August 13, 2008 note, Dr. Pelletier stated that appellant indicated that he had
improved about 30 percent. In a September 3, 2008 report, he indicated that appellant had
improved dramatically. Specifically, Dr. Pelletier noted that appellant’s leg pain gradually
diminished but that back pain still exists although it is relieved by muscle relaxants.
In a September 5, 2008 postsurgery MRI scan report, Dr. Jae-Ryun noted that there was
residual or recurrent left paracentral disc extrusion with exuberant granulation process abutting
the left S1 nerve root. However, he noted that the displacement was less than in the prior
examination.
By decision dated November 19, 2008, the Office found that, although the medical
evidence established that appellant had a back condition, the evidence had not provided a causal
link between the diagnosed conditions and the claimed injury of April 4, 2008. Accordingly, it
denied appellant’s request for reconsideration because the evidence was not sufficient to warrant
modification of a prior decision as appellant did not prove a causal relationship between the
diagnosed conditions and the incident of April 4, 2008.
By letter dated March 5, 2009, appellant, through his attorney, requested reconsideration.
In support of his request for reconsideration, he submitted a January 29, 2009 medical report
wherein Dr. Pelletier noted that appellant had a large recently extruded fragment that he opined
came about as a result of the repetitive vertical-loading injury in his spine on April 4, 2008.
Dr. Pelletier stated, “In my opinion and without any previous history with regard to his back and
considering the findings at surgery, [the accepted incident] was an acute event that was a
competent-producing cause of his need for surgery and his continuing disability, which basically
is residual musculigamentous pain that is gradually resolving.”
By decision dated May 29, 2009, the Office denied modification of the June 12 and
November 19, 2008 decisions.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
2

5 U.S.C. §§ 8101-8193 (2006).

3

20 C.F.R. § 10.115(e), (f) (2008); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). A causal relationship
is a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.

3

To determine if an employee sustained a traumatic injury in the performance of duty, the
Office begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component to be established is that the employee actually experienced the employment
incident that is alleged to have occurred.4 The second component is whether the employment
incident caused a personal injury.5
ANALYSIS
There is no dispute that on April 4, 2008 appellant was bending/squatting to place dessert
on a food tray near the bottom of the cart. However, the Office denied appellant’s claim because
the medical evidence was insufficient to establish a relationship between the claimed medical
condition of paracentral disc extrusion at L5-S1 and the employment-related incident of
April 4, 2008.
The Board finds that medical evidence is insufficient to establish causal relationship.
Although Dr. Krastins noted the employment incident and indicated that he was treating
appellant for left-sided sciatica and musculoskeletal back pain, he did not indicate that these
conditions were caused by the aforementioned incident. Dr. Jae-Ryun interpreted the April 21,
2008 MRI scan as evincing left paracentral disc extrusion displacing the left S1 nerve roots and
mild central canal stenosis, but did not give an opinion as to the cause of this condition.
Dr. Seaman completed a duty status report indicating that appellant had a herniated L5-S1 disc
and indicated that this occurred while he was placing food in a cart. However, he did not provide
a rationalized medical opinion directly linking the placing of food in the cart to appellant’s
herniated disc. Dr. Pelletier noted in his May 28, 2008 report, “At this point in time it appears
from a historical standpoint that the injury of repetitive bending was a competent producing
cause of what sounds like an acute extruded fragment dis[c].” This opinion is speculative in that
it does not provide a definitive, well-rationalized explanation as to how the employment incident
caused the paracentral disc extrusion at L5-S1. Further reports from Dr. Pelletier also fail to
provide the necessary well-rationalized definitive medical opinion establishing a causal link.
Dr. Pelletier notes in his January 29, 2009 report, “It is my opinion and without any previous
history with regard to his back and considering the findings at surgery, [the April 2008 incident]
was a competent producing cause of [appellant’s] need for surgery and continuing disability,
which basically is residual musculigamentous pain that is gradually resolving.” When discussing
appellant’s history in this report, Dr. Pelletier notes that he reviewed the reports of Dr. Purcell.
Dr. Krastins, in reports countersigned by Dr. Purcell, noted that appellant had a past medical
history of chronic left lower back pain. As Dr. Pelletier fails to reconcile his opinion on causal
relationship with appellant’s prior history of chronic lower back pain, his opinion with regard to
causal relationship is not rationalized.
An award of compensation may not be based on surmise, conjecture, speculation or
appellant’s belief of causal relationship.6 There is insufficient medical evidence to establish that

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

John D. Jackson, 55 ECAB 465 (2004).

4

appellant sustained an injury causally related to his federal employment, as alleged.
Accordingly, the Board finds that appellant failed to meet his burden of proof.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained an injury in the performance of duty on April 4, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 29, 2009 and November 19 and June 12, 2008 are affirmed.
Issued: May 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

